Citation Nr: 1312164	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO. 10-45 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 20 percent for  degenerative disc disease of the lumbar spine.

2. Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left knee. 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

As a matter of clarification, in a February 2012 rating decision, the RO granted service connection for a disability characterized as "service connection for instability, left knee" and "service connection for extension, left knee." The RO assigned a 10 and zero percent rating to the disorders, respectively and assigned an effective date of July 18, 2011. However, these rating decisions are a nullity because the disabilities then granted service connection and assigned an evaluation are part and parcel of the left knee disorder currently on appeal. 

VA is required to construe broadly the submissions of a non-legally represented claimant, without regard to specific pleading requirements. Brokowski v. Shinseki, 23 Vet.App. 79 (2009) (claimant's identification of the benefit sought does not require any technical precision) citing Ingram v. Nicholson, 21 Vet.App. 232 (2007) (the pro se claimant may allege symptoms and further allege that they are causing him disability); see also Robinson v. Nicholson, 21 Vet.App. 545 (2008)(the Board is required to consider all issues raised either by the claimant or the evidence of record); VAOPGCPREC 9-98 and VAOPGCPREC 23-97 (providing in substance that that separate ratings may be assigned for knee instability under Diagnostic Code 5257 and limitation of motion (Diagnostic Codes 5003, 5010, 5260, 5261). 

The Board presently remands the Veteran's initial rating claims on appeal. On remand, the RO/AMC will consider the left knee instability and impairment of extension as part of the left knee disorder adjudicated in the August 2010 rating decision. The result of this legal finding is that his original allegations include both the left knee instability and impairment of extension, and he may be entitled to those ratings assigned effective May 2010, instead of the currently assigned effective dates of July 2011. 

Further, during various medical treatment, the Veteran reported that he was unemployed or retired. However, during the May 2010 VA examination, the Veteran reported that he had retired because of both leg and back problems. The Veteran has also reported that he is receiving Social Security Administration (SSA) benefits - although it is not clear whether these benefits are resulting from disability or regular retirement. 

Similarly, at the time of the August 2010 rating decision, the Veteran's combined disability evaluation was 70 percent and he then met the rating criteria for consideration of a total disability evaluation based on individual unemployability (TDIU). 

If the Veteran was unemployable at the time of the August 2010 rating decision now on appeal, and the evidence now in the claims folder and that obtained from the SSA indicated that he was unemployable due to service-connected disorders, consideration of a TDIU would have then been mandatory. Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).

The Board presently REMANDS this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for appropriate development and readjudication, including that of a TDIU. VA will notify the appellant if further action is required.


REMAND

The appeal is REMANDED to the AMC for the following actions:

1. Contact the Veteran and ask him: (1) if he is receiving Social Security Benefits based on disability, and (2) if he has any additional medical or non-medical information relating to his left knee and/or his lumbar spine degenerative disc disease. Provide authorization forms for the release of this information. Advise him that he may submit this information or provide the signed authorizations for VA to request this information. 

2. After receipt of the Veteran's response or the passage of a reasonable amount of time, obtain any additional evidence from the SSA and any sources identified by the Veteran. 

3. Reevaluate the evidence to ensure that all appropriate medical and factual development has been completed. If necessary, conduct any additional VA medical examinations.

4. After reevaluation of the evidence and ensuring that the Veteran has been assisted in the development of his claims, readjudicate the appeal:

a. The left knee rating should INCLUDE BUT NOT BE LIMITED TO consideration of instability, limitation of extension, and degenerative joint disease of the left knee under appropriate rating codes.

b. If on facts found, the adjudicator determines that the left knee disorder manifested instability and limitation of extension since May 2010, and as adjudicated in the February 2012 rating decision, the adjudicator must consider whether these manifestations should be included in appropriate ratings as of the earlier date. 

c. Upon readjudication, the Veteran should be considered for TDIU, and with consideration of any evidence obtained from the SSA if the Veteran is receiving benefits as a result of service-connected disorders. If any of the benefits sought are not granted in full, the Veteran and his representative must be provided a Supplemental Statement of the Case and an appropriate time to respond. The appeal will then be returned to the Board. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).




Department of Veterans Affairs


